Citation Nr: 1730126	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, other than asbestosis and calcified lymph nodes, to include as due to asbestos exposure. 

2.  Entitlement to service connection for a phrenic nerve disability, to include as due to asbestos exposure.  

3.  Entitlement to service connection for calcified lymph nodes, to include as due to asbestos exposure. 

4.  Entitlement to service connection for erectile dysfunction, to include as due to various exposures such as asbestos and contaminated water.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to March 1950 and from September 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2014 decision, the Board remanded the appeal to afford the Veteran a Board hearing. 

The Veteran testified before the undersigned Veterans Law Judge in October 2014 and a copy of that transcript is of record. 

In a March 2016 decision, the Board remanded the appeal for further development.  

As discussed in the March 2016 Board decision, in a June 2009 decision, the Board denied the Veteran's claim of service connection for asbestosis.  The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 19 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Here, the Board finds that the Veteran has filed a claim for a different diagnosed disease and therefore, new and material evidence is not needed. 

Additionally, based on the medical evidence of record, the issues have been recharacterized as seen on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated March 2002 to October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a calcified lymph nodes and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a lung disability other than asbestosis and calcified lymph nodes.   

2.  The Veteran does not have a current diagnosis of a phrenic nerve disability.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, other than asbestosis and calcified lymph nodes, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a phrenic nerve disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished by way of a letter sent in March 2011, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, military personnel records and post-service VA and private treatment records have been associated with the claims file.  The Board notes that the Veteran reported being hospitalized during service at Camp Lejeune.  However, a March 2016 request for information response shows that these records have been destroyed and the Veteran was informed of this in a September 2016 decision.  
The Veteran was afforded VA examinations in October 2016.  The Board finds that the October 2016 examination is adequate because the conclusions are based on clinical evaluations, interview of the Veteran and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the March 2014 and March 2016 remand directives which included affording the Veteran a Board hearing, obtaining outstanding VA treatment records, attempting to obtain in-service hospitalization records and affording the Veteran VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that he has a lung disability, other than asbestosis and calcified lymph nodes, and a phrenic nerve disability that are due to his in-service asbestos exposure.  See generally October 2014 Board hearing

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  
Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, an October 1950 service treatment records reveals a negative chest x-ray.  

The Veteran's August 1951 separation report of medical examination shows that the Veteran's lungs and chest and neurologic were noted as normal.  It was noted that a chest x-ray was negative.  

A February 1998 private treatment record shows that during an operation the doctor found very hard calcified lymph nodes all around the phrenic nerve and the lung was very adherent to it.  

A June 2001 private asbestos medical evaluation noted a chest x-ray that revealed, in relevant part, large calcified left hilar lymph nodes.  The x-ray impression was asbestosis and asbestos related pleural thickening.  

In August 2001 the Veteran submitted an internet article entitled "Asbestos-Related Disorders".  

In an October 2002 statement, the Veteran's son reported that the Veteran started having breathing problems in 1994. 

In a September 2009 statement, the Veteran reported that he was hospitalized in January 1951 at Camp Lejeune, North Carolina, for one week or longer with a serious lung infection.  The examiner also reported that a September 1998 x-ray revealed scar tissues and calcified lymph nodes.  

In December 2010 the Veteran submitted an internet article entitled "Nerve Pathways" that discussed the phrenic nerve.  

An August 2013 private chest x-ray revealed calcified left hilar lymph nodes.  The impression was granulomas and prior surgery.  

At the October 2014 Board hearing the clarified that with respect to his lung infection, doctors have told him that it was due to military and post-military exposure to asbestos.  The Veteran also clarified that with respect to the phrenic nerve; the doctors did not directly relate that to his asbestos exposure.  

The Veteran was afforded a VA peripheral nerve examination in October 2016.  The examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner explained that the phrenic nerve is a diaphragmatic nerve.  The examiner noted that one chest x-ray reported "very hard calcified lymph nodes all around phrenic nerve.  The examiner explained that this means the nodes were around the nerve, and not a specific nerve problem.  The examiner explained that he did not find evidence of established diagnosis of a phrenic nerve problem in the Veteran's current VA primary care provider problem list, or an indication of this on his latest chest x-ray report.  The examiner also stated that he did not find an established diagnosis of a phrenic nerve problem, and the opinion is moot.  The examiner also noted that phrenic nerve problems are not usually caused by exposure to asbestos.  

The Veteran was afforded a VA respiratory conditions examination in October 2016.  The examiner diagnosed calcified lymph nodes of the lungs.  The examiner noted that the Veteran reported in-service and post-service exposure to asbestos.  The Veteran reported that he was on a ship and mixed asbestosis in the engine room for few days in transit.  The examiner also noted that the Veteran reported that he currently has asbestosis of the lungs.  The examiner noted that the Veteran has lung disease, nothing specific, and no specific disease like lung cancer or mesothelioma had been diagnosed or pointed out by his doctors in the record he has.  The Veteran reported that he was found to have calcified lymph nodes in the lungs.  The examiner noted that there was no history of history of cancer or mesothelioma.  The examiner noted that there was no history of COPD and the Veteran denied smoking cigarettes.  The examiner noted that the Veteran's service treatment records contained multiple chest x-rays that were all negative.  The examiner noted that he did not find evidence of active lung infection, or any other current lung disability, other than asbestosis, which was related to his military service, to include exposure to asbestos, so the opinion is moot.  The examiner also noted that he did not find evidence of recent or active infection of the lung, or recent treatment for lung infection in the Veteran's current VA primary care provider notes.  The examiner noted that the Veteran said he had lung infection in the distant past.  The examiner noted that he did not have documentation of this and an infection is an acute condition which is usually treatable.

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a lung disability, other than asbestosis and calcified lymph nodes, or a disability of the phrenic nerve.  

In this regards, the Board finds the October 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the October 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the only disability of the Veteran's lungs are asbestosis and calcified lymph nodes and why there was no peripheral nerve condition.  Furthermore, there is no contrary medical opinion of record.  The Board thus finds that the October 2016 opinion is dispositive of whether the Veteran has a current diagnosis of a lung disability, other than asbestosis and calcified lymph nodes, or a disability of the phrenic nerve.  

The Board acknowledges the Veteran's assertions that he has a disability of the lungs, other than asbestosis and calcified lymph nodes, and that he has a disability of the phrenic nerve.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a disability of the lungs or of the phrenic nerve falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding his currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions regarding his current diagnosed disabilities of the lungs and phrenic nerve.  

The Board also acknowledges the internet articles that were submitted by the Veteran.  However, the Board finds that the internet articles alone do not outweigh the more probative VA medical examinations which show that this particular Veteran does not have a diagnosed disability of the lungs, other than asbestosis and calcified lymph nodes, or a diagnosed disability of the phrenic nerve.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lung disability, other than asbestosis and calcified lymph nodes, is denied.  

Entitlement to service connection for a phrenic nerve disability is denied.  


REMAND

Calcified Lymph Nodes

The Veteran was afforded a VA respiratory conditions examination in October 2016.  The examiner diagnosed calcified lymph nodes of the lungs.  The examiner noted that the Veteran had a history of exposure to asbestos.  The examiner noted that the Veteran said he had lung infection in the distant past.  The examiner noted that he did not have do not have documentation of this and an infection is an acute condition which is usually treatable.

The Veteran was afforded a VA nerve examination in October 2016.  The examiner concluded that the Veteran's calcified lymph nodes could not be related to the service or to exposure to asbestos during service without resorting to mere speculation.  The examiner explained that the Veteran was noted to have calcified lymph nodes in 1998 and he finished the service in 1950.  The examiner noted that the significance of any calcified lymph nodes is not the function of this disability evaluation, it is something to be evaluated by his primary care provider, and he has a VA primary care provider, and was seen for it by other providers who did the chest x-ray and apparently they did not consider it an active problem.  The examiner noted that the calcified lymph nodes could be possibly secondary to an old infection and usually calcification indicates inactivity.  The examiner stated that however, and for the purpose of this disability evaluation, calcified lymph nodes are not a disability and there is no evidence it started in the service.  The examiner noted that the Veteran finished the service in 1950.  

The Board notes that the VA examiner based his conclusions, at least in part, on the Veteran separating from service in 1950 and him being noted as having calcified lymph nodes in 1998.  However, the accompanying explanation does not take into account the latent period for asbestos related diseases.  See M21-1MR, Part IV, Subpart ii, Ch. 2, sec. C (9)(d).  Additionally, the examiner noted that calcified lymph nodes can be due to an infection and also noted that the Veteran reported a history of a lung infection but he did not have those records.  The Board notes that a September 2016 PIES response shows that the records from the Veteran's reported in-service hospitalization for a lung infection have been destroyed.  However, the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence.  As such, the Board finds that a remand is necessary to obtain an addendum opinion.  

Erectile Dysfunction

The Veteran was afforded a VA male reproductive system conditions examination in October 2016.  The examiner diagnosed erectile dysfunction.  The examiner noted that Veteran is 87 years old and stated he had erectile dysfunction since 1993.  The examiner noted that the Veteran has multiple medical problems including DM.  The examiner stated that exposure to asbestos does not cause erectile dysfunction based on medical knowledge.  

While the VA examiner addressed whether the Veteran's erectile dysfunction was due to asbestos exposure, the VA examiner did not address whether the Veteran's erectile dysfunction was due to other contaminants or whether the Veteran's erectile dysfunction was directly related to his military service as directed by the Board's remand directives.  Therefore, a remand is necessary to obtain an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent outstanding VA or private treatment records for his claimed disorders.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the October 2016 VA respiratory examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed calcified lymph nodes are related to his military service, to include exposure to asbestos and/or his reported in-service lung infection (see October 2016 VA nerve examination).

The Board advises the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease and an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  

The Board also notes that the Veteran's service treatment records regarding his hospitalization for his in-service lung infection are unavailable; however, the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Return the Veteran's claims file and a copy of this remand to the examiner that performed the October 2016 VA male reproductive examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed erectile dysfunction is related to his military service, to include exposure to contaminated water in China?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


